PER CURIAM.
A motion for rehearing was granted in the case of Yankton College v. F. R. Smith, as Superintendent of Banks, and the Security Bank of Tyndall (S. D.) 222 N. W. 946. And this court, being of the opinion ¡that such Yankton College Case was so connected with the facts in this case that a modification of the judgment in that case would require a modification in this, on its own motion recalled the remittitur and retained jurisdiction to modify our former opinion and judgment herein, if on rehearing in the Yankton College Case a modification of that opinion and judgment should be made.
On such rehearing another opinion has been filed and the judgment modified. 226 N. W. 584. Therefore the judgment in this case is modified in harmony therewith, and the trial court is now directed to enter judgment herein in favor of respondent in the sum of $11,500, with interest from date of payment to date of suspension, to cancel the $2,500 note of respondent to the bank, and to adjudge that the bank has no right, title, or interest in and to the other notes mentioned in the original opinion. No costs to be taxed in this court.